DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,405,900 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

With respect to claim 1, issued claim 1 of US 11,405,900 B2 discloses a method of an electronic device configured to communicate with a base station based on a first frequency range and a second frequency range, the method comprising: (Lines 1-3)
identifying overheat inside the electronic device; and (Line 7)
transmitting, via a transceiver of the electronic device to the base station, a first message containing overheat assistance information generated in response to identifying the overheat inside the electronic device, (Lines 8-11)
wherein the overheat assistance information includes information about a reduced maximum bandwidth of the first frequency range or information about a reduced maximum bandwidth of the second frequency range higher than the first frequency range, and (Lines 12-16)
wherein the information about the reduced maximum bandwidth of the first frequency range includes at least one value associated with reduced aggregated bandwidth for the first frequency range and information about the reduced maximum bandwidth of the second frequency range includes at least one value associated with reduced aggregated bandwidth for the second frequency range. (Lines 17-24)

Issued claim 1 of US 11,405,900 B2 further discloses an electric device embodiment, a transceiver, at least one processor connected with the transceiver, and the processor is configured.

Pending claim 1 does not disclose an electric device embodiment, a transceiver, at least one processor connected with the transceiver, and the processor is configured.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the current application merely broadens the scope of claim 1 ISSUED of Patent No.11,405,900 B2 by omitting the above features and changing the claim to a method embodiment.
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	


With respect to claim 2, issued claim 2 of US 11,405,900 B2 discloses the method of claim 1,
wherein the information about the reduced maximum bandwidth of the first frequency range includes information indicating a reduced maximum bandwidth of a downlink of the first frequency range and information indicating a reduced maximum bandwidth of an uplink of the first frequency range, and
wherein the information about the reduced maximum bandwidth of the second frequency range includes information indicating a reduced maximum bandwidth of a downlink of the second frequency range and information indicating a reduced maximum bandwidth of an uplink of the second frequency range. (All Lines)

With respect to claim 3, issued claim 3 of US 11,405,900 B2 discloses the method of claim 2, wherein each of the information indicating the reduced maximum bandwidth of the downlink of the second frequency range and the
information indicating the reduced maximum bandwidth of the uplink of the second frequency range is set to one of a plurality of values including 0 MHz. (All Lines)

With respect to claim 4, issued claim 4 of US 11,405,900 B2 discloses the method of claim 1, further comprising:
transmitting, to the base station, a second message containing information about whether the electronic device supports the overheat assistance information. (All Lines)

With respect to claim 5, issued claim 5 of US 11,405,900 B2 discloses the method of claim 1, further comprising:
measuring a temperature of at least one processor or at least one antenna module of the electronic device using a thermistor connected with the at least one processor or a thermistor connected with the at least one antenna module; and
comparing the measured temperature with a threshold temperature. (All Lines)

With respect to claim 6, issued claim 6 of US 11,405,900 B2 discloses the method of claim 5, wherein the temperature of the at least one processor or the at least one antenna module is measured using the at least one thermistor and at least one temperature sensor connected in parallel with each of the at least one thermistor. (All Lines)

With respect to claim 7, issued claim 7 of US 11,405,900 B2 discloses the method of claim 5, wherein the threshold temperature is a temperature value resulting from applying an offset determined depending on a communication state with the base station to a preset temperature value. (All Lines)

With respect to claim 8, issued claim 8 of US 11,405,900 B2 discloses the method of claim 1, further comprising:
receiving a third message from the base station in response to the first message; and
wherein the third message includes the information about the reduced maximum bandwidth of the first frequency range or the information about the reduced maximum bandwidth of the second frequency range for the electronic device. (All Lines)

With respect to claim 9, issued claim 9 of US 11,405,900 B2 discloses the method of claim 1, further comprising:
driving a timer in response to the transmitting of the first message; and
upon failing to receive a third message including the information about the reduced maximum bandwidth of the first frequency range or the information about the reduced maximum bandwidth of the second frequency range for the electronic device in response to the first message before until the timer expires, retransmitting the first message to the base station. (All Lines)


With respect to claim 10, issued claim 10 of US 11,405,900 B2 discloses the method of claim 1, further comprising:
driving a timer in response to the transmitting of the first message;
upon failing to receive a third message including the information about the reduced maximum bandwidth of the first frequency range or the information about the reduced maximum bandwidth of the second frequency range for the electronic device in response to the first message before until the timer expires, identifying the overheat inside the electronic device; and
in response to identifying the overheat inside the electronic device, retransmitting the first message to the base station. (All Lines)

With respect to claim 11, issued claim 11 of US 11,405,900 B2 discloses the method of claim 1, wherein, when the electronic device includes a plurality of radio frequency chains, the reduced maximum bandwidth of the first frequency range or the reduced maximum bandwidth of the second frequency range is set to a smallest frequency bandwidth settable among a plurality of frequency bandwidths supported by each of the plurality of radio frequency chains. (All Lines)


With respect to claim 12, issued claim 12 of US 11,405,900 B2 discloses the method of claim 1, further comprising:
identifying, by an application processor (AP) of the electronic device, the overheat inside the electronic device;
transmitting, from AP to a communication processor (CP), overheat assistance information generated in response to identifying the overheat inside the electronic device; and
transmitting, by the CP, the overheat assistance information-containing first message to the base station in response to receiving the overheat assistance information. (All Lines)



With respect to claim 13, issued claim 13 of US 11,405,900 B2 discloses a method of an electronic device configured to communicate with a base station based on a first frequency range and a second frequency range, the method comprising: (Lines 1-3)
identifying overheat inside the electronic device; and (Line 7)
transmitting, via a transceiver of the electronic device to the base station, a first message containing overheat assistance information generated in response to identifying the overheat inside the electronic device, (Lines 8-11)
wherein the overheat assistance information includes information about a reduced maximum multi-input multi-output (MIMO) rank count of the first frequency range or information about a reduced maximum MIMO rank count of the second frequency range higher than the first frequency range, (Lines 12-17)

wherein a processor includes an application processor (AP) and a communication processor (CP), (Lines 18-19)
wherein the overheat inside the electronic device is identified by an application processor (AP) of the electronic device, and wherein overheat assistance information, which is generated in response to identifying the overheat inside the electronic device, is transmitted from the AP to a communication processor (CP) of the electronic device, and the overheat assistance information-containing first message is transmitted by the CP to the base station in response to receiving the overheat assistance information. (Lines 20-27)


Issued claim 13 of US 11,405,900 B2 further discloses an electric device embodiment, a transceiver, at least one processor connected with the transceiver, and the processor is configured.

Pending claim 13 does not disclose an electric device embodiment, a transceiver, at least one processor connected with the transceiver, and the processor is configured.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 13 of the current application merely broadens the scope of claim 13 ISSUED of Patent No.11,405,900 B2 by omitting the above features and changing the claim to a method embodiment.
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


With respect to claim 14, issued claim 14 of US 11,405,900 B2 discloses the method of claim 13,
wherein the information about the reduced maximum MIMO rank count of the first frequency range includes information indicating a reduced maximum MIMO rank count of a downlink of the first frequency range and information indicating a reduced maximum MIMO rank count of an uplink of the first frequency range, and
wherein the information about the reduced maximum MIMO rank count of the second frequency range includes information indicating a reduced maximum MIMO rank count of a downlink of the second frequency range and information indicating a reduced maximum MIMO rank count of an uplink of the second frequency range. (All Lines)


With respect to claim 15, issued claim 15 of US 11,405,900 B2 discloses the method of claim 13, further comprising:
transmitting, to the base station, a second message containing information about whether the electronic device supports the overheat assistance information. (All Lines)


With respect to claim 16, issued claim 16 of US 11,405,900 B2 discloses a method of an electronic device configured to communicate with a base station based on a first frequency range and a second frequency range, the method, comprising: (Lines 1-3)
comparing a reference voltage with a voltage of a battery configured to supply power to the electronic device and, when the battery voltage is a reference voltage or less, transmitting a first message containing overheat assistance information to a base station, (Lines 6-11)
wherein the overheat assistance information includes information about a reduced maximum bandwidth of the first frequency range or information about a reduced maximum bandwidth of the second frequency range higher than the first frequency range, and (Lines 12-16)
wherein the information about the reduced maximum bandwidth of the first frequency range includes at least one value associated with reduced aggregated bandwidth for the first frequency range and information about the reduced maximum bandwidth of the second frequency range includes at least one value associated with reduced aggregated bandwidth for the second frequency range. (Lines 17-24)

Issued claim 16 of US 11,405,900 B2 further discloses an electric device embodiment, a transceiver, at least one processor connected with the transceiver, and the processor is configured.

Pending claim 16 does not disclose an electric device embodiment, a transceiver, at least one processor connected with the transceiver, and the processor is configured.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 16 of the current application merely broadens the scope of claim 16 ISSUED of Patent No.11,405,900 B2 by omitting the above features and changing the claim to a method embodiment.
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

With respect to claim 17, issued claim 17 of US 11,405,900 B2 discloses the method of claim 16,
wherein the information about the reduced maximum bandwidth of the first frequency range includes information indicating a reduced maximum bandwidth of a downlink of the first frequency range and information indicating a reduced maximum bandwidth of an uplink of the first frequency range, and
wherein the information about the reduced maximum bandwidth of the second frequency range includes information indicating a reduced maximum bandwidth of a downlink of the second frequency range and information indicating a reduced maximum bandwidth of an uplink of the second frequency range. (All Lines)


With respect to claim 18, issued claim 18 of US 11,405,900 B2 discloses the method of claim 16, further comprising:
comparing, by an application processor (AP), the reference voltage with the battery voltage;
when the battery voltage is the reference voltage or less, transmitting the overheat assistance information from the AP to a communication processor (CP); and
transmitting the overheat assistance information-containing first message, by the CP, to the base station in response to receiving the overheat assistance information. (All Lines)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        December 15, 2022